Lahtinen, J.
Appeal from an order of the Supreme Court (Sheridan, J.), entered March 13, 2003 in Albany County, which, in a proceeding pursuant to RPTL article 7, denied respondents’ motion for summary judgment dismissing the petition.
Petitioner, in this RPTL article 7 proceeding, challenges respondents’ $2,800,000 assessment in 2002 of real property where it is a tenant in the City of Watervliet, Albany County. Under the terms of the lease, petitioner pays the real property taxes. Respondents moved for summary judgment dismissing the petition prior to filing an appraisal (see 22 NYCRR 202.59 [g]) relying on the fact that the property had been sold by petitioner’s prior landlord to its current landlord in 2001 for about $4,000,000. Petitioner responded with several affidavits— including from a corporate officer, an officer of the current owner, and an appraiser—setting forth various reasons why the recent sale may not have been a good indicator of fair market value. Supreme Court denied the motion and respondents appeal.
We affirm. “Although RPTL article 7 allows a summary determination to the extent that the pleadings and papers raise no triable issues of fact, the same standards apply in resolving that question as are used when disposing of a summary judgment motion in an action” (Matter of Gruen v Deyo, 218 AD2d 865, 866 [1995] [citation omitted]). Viewing the evidence submitted in the light most favorable to petitioner and noting the very early juncture at which respondents’ motion was made, we agree with Supreme Court that petitioner presented ample proof to avoid the summary disposition of the proceeding before it has had an opportunity to file its appraisal.
Spain, J.P., Carpinello, Mugglin and Rose, JJ., concur. Ordered that the order is affirmed, without costs.